Bullard, J.
At the last term of the court, this appeal was dismissed on the motion of the counsel of Delahoussaye, the sheriff, but a rehearing was allowed, on the suggestion that he was not a party in interest, and could not move for the dismissal as it relates to Clark, Weyman & Co., the real appellees.
The latter now urge the dismissal of the appeal on several grounds, only one of which requires to be mentioned, as the mo*6tion must prevail upon that ground, to wit: that the appellees have not been legally cited. The only citation of appeal addressed to the absent party, appears to have been issued on the 3d of September, 1844, citing the party to appear on the first day of the present term, and it was served on the same day on an agent of the attorney-at-law. At the date of the citation, the first day of the term of this court, which is the fourth Monday of August, was already passed; and we are not prepared to say, that service on an agent of an attorney-at-law representing an absentee, is sufficient. After so long a delay it might have been expected of the appellant to have his adversary regularly cited.

Appeal dismissed.